DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17661639 filed on May 02nd, 2022 in which claims 1-3 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 05/02/2022 are acceptable for examination proceedings.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321© or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
8.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,241,878. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are essentially directed to the same subject matter.

The table below shows how the claims are anticipated:
Instant application 17/661,639:
U.S. Patent N° 11,241,878:
1. An ink jet printing system comprising:
an electromagnetic wave generator including
an electromagnetic wave generation section that generates an electromagnetic wave,
a high-frequency voltage generation section that generates a voltage applied to the electromagnetic wave generation section, and
a transmission line that electrically couples the electromagnetic wave generation section and the high-frequency voltage generation section to each other in which 
the electromagnetic wave generation section includes a first electrode, a second electrode, a first conductor that electrically couples the first electrode and the transmission line to each other, and a second conductor that electrically couples the second electrode and the transmission line to each other,
one of the first electrode or the second electrode is a reference potential electrode to which a reference potential is applied and the other is a high-frequency electrode to which a high-frequency voltage is applied, 
a minimum separation distance between the first electrode and the second electrode is 1/10 or less of a wavelength of an output electromagnetic wave,
a minimum separation distance between the first conductor and the second conductor is 1/10 or less of a wavelength of an output electromagnetic wave, and
the first conductor further includes a coil, and the coil is disposed at a position closer to the first electrode than the transmission line, and


an ink jet head discharging ink 
above a medium, wherein
the electromagnetic wave generator is disposed downstream of the ink jet head in a direction in which the medium flows.

1. An ink jet printer comprising: 
an electromagnetic wave generator including an electromagnetic wave generation section that generates an electromagnetic wave, 
a high-frequency voltage generation section that generates a voltage applied to the electromagnetic wave generation section, and 
a transmission line that electrically couples the electromagnetic wave generation section and the high-frequency voltage generation section to each other in which 
the electromagnetic wave generation section includes a first electrode, a second electrode, a first conductor that electrically couples the first electrode and the transmission line to each other, and a second conductor that electrically couples the second electrode and the transmission line to each other, 
one of the first electrode or the second electrode is a reference potential electrode to which a reference potential is applied and the other is a high-frequency electrode to which a high-frequency voltage is applied, 
a minimum separation distance between the first electrode and the second electrode is 1/10 or less of a 47 wavelength of an output electromagnetic wave, 
a minimum separation distance between the first conductor and the second conductor is 1/10 or less of a wavelength of an output electromagnetic wave, and 
the first conductor further includes a coil, and the coil is disposed at a position closer to the first electrode than the transmission line; 
a carriage reciprocating in a width direction of a recording medium; and 
an ink jet head discharging ink, 
wherein the electromagnetic wave generator and the ink jet head are mounted on the carriage, and a thin ink film of the ink discharged from the ink jet head and attached to the recording medium is dried by the electromagnetic wave generator.



10.	Claims 1, 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,351,806 in view of Japanese Patent application number JP 2018/158579 to Yoshinuma. 

The table below shows how the claims overlap:
Instant application 17/661,639:
U.S. Patent N° 11,351,806:
1. An ink jet printing system comprising:

an electromagnetic wave generator including
an electromagnetic wave generation section that generates an electromagnetic wave,
a high-frequency voltage generation section that generates a voltage applied to the electromagnetic wave generation section, and
a transmission line that electrically couples the electromagnetic wave generation section and the high-frequency voltage generation section to each other in which 
the electromagnetic wave generation section includes a first electrode, a second electrode, a first conductor that electrically couples the first electrode and the transmission line to each other, and a second conductor that electrically couples the second electrode and the transmission line to each other,
one of the first electrode or the second electrode is a reference potential electrode to which a reference potential is applied and the other is a high-frequency electrode to which a high-frequency voltage is applied, 
a minimum separation distance between the first electrode and the second electrode is 1/10 or less of a wavelength of an output electromagnetic wave,
a minimum separation distance between the first conductor and the second conductor is 1/10 or less of a wavelength of an output electromagnetic wave, and
the first conductor further includes a coil, and the coil is disposed at a position closer to the first electrode than the transmission line, and


an ink jet head discharging ink 
above a medium, wherein
the electromagnetic wave generator is disposed downstream of the ink jet head in a direction in which the medium flows.

1. An electromagnetic wave generator comprising: 
an electromagnetic wave generation section generating an electromagnetic wave; 

a high-frequency voltage generation section generating a voltage applied to the electromagnetic wave generation section; and 
a transmission line electrically coupling the electromagnetic wave generation section and the high-frequency voltage generation section to each other, wherein 
the electromagnetic wave generation section includes a first electrode, a second electrode, a first conductor that electrically couples the first electrode and the transmission line to each other, and a second conductor that electrically couples the second electrode and the transmission line to each other, 
one of the first electrode or the second electrode is a reference potential electrode to which a reference potential is applied and the other is a high-frequency electrode to which a high-frequency voltage is applied, 
a minimum separation distance between the first electrode and the second electrode is 1/10 or less of a wavelength of an output electromagnetic wave, 
a minimum separation distance between the first conductor and the second conductor is 1/10 or less of a wavelength of an output electromagnetic wave, and 
the first conductor further includes a coil, and the coil is closer to the first electrode than the transmission line, 
wherein the reference potential electrode continuously surrounds a periphery of the high- frequency electrode, the high-frequency electrode is coupled to an inner conductor of a coaxial cable, and the electromagnetic wave generator has a structure in which the reference potential electrode and an outer conductor of the coaxial cable are coupled via a continuous planar conductor.
3. The ink jet printing system according to claim 1, 
wherein the electromagnetic wave generator has a structure in which one of the first electrode and the second electrode is disposed so as to surround the other of the first electrode and the second electrode in plan view.
2. The electromagnetic wave generator according to claim 1, 
wherein the electromagnetic wave generator has a structure in which one of the first electrode and the second electrode is disposed so as to surround the other of the first electrode and the second electrode in plan view.



11.	Regarding independent claim 1: Aizawa disclosed the limitations of claim 1, but is silent about an ink jet head discharging ink above a medium, wherein the electromagnetic wave generator is disposed downstream of the ink jet head in a direction in which the medium flows.
 	Yoshinuma disclosed an ink jet printing system (Fig. 1, reference 1) comprising an ink jet head discharging ink (Fig. 1, reference 113) above a medium (Fig. 1, reference S), wherein an electromagnetic wave generator is disposed downstream of the ink jet head in a direction in which the medium flows (See description “The heating means emits electromagnetic waves”; also see Fig. 1, reference 121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshinuma with those of Aizawa by incorporating the electromagnetic wave generator of Aizawa into the ink jet printing system of Yoshinuma in order to improve the heating efficiency regardless of the type of recording medium, as disclosed by Yoshinuma.

12.	Regarding claim 2: The combination of Aizawa and Yoshinuma disclosed the ink jet printing system according to claim 1, wherein the ink jet head is line type ink jet head (Yoshinuma Description “The recording head 113 may be a full-line recording head”).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

14.	U.S. Patent application publication number 2012/0206229 to Casper et al. also disclosed a similar invention in Fig. 2.

15.	U.S. Patent application publication number 2014/0239294 to Yamazaki also disclosed a similar invention in Figs. 1A and 7A.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
17.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853